The motion to dismiss, to which there has been no response, urges that the case-made was not served within the time allowed by law or within any legal extension thereof.
The record in the case discloses that the last valid extension of the time within which to serve the case-made expired August 27, 1920; the case-made was not served on defendants in error until the 22nd day of September, 1920; on September 20, 1920, and September 22, 1920, plaintiff in error procured orders from the trial court purporting to extend the time for making and serving a case-made, but these orders, being after the expiration of the time allowed by law or any legal extension thereof, are nullities. It has been held that when the time fixed for making and serving a case-made is allowed to elapse, the trial court thus loses jurisdiction of the case, and an order subsequently made by the trial court extending the time for making and serving a case-made is a nullity; and a case-made, made and served by virtue of such order of extension, is a nullity, and confers no jurisdiction upon this court. Whitaker v. Wilkinson, 80 Okla. 21,193 P. 735; Cook v. Cook, 79 Okla. 222, 191 P. 215; Cripple Creek Oil Co. v. King, 76 Okla. 316, 185 P. 439; Walker v. Reginald, 51 Okla. 10, 151 P. 680.
This appeal is therefore dismissed.
HARRISON, C. J., and PITCHFORD, McNEILL, and ELTING, JJ., concur. *Page 244